Exhibit 10.3

 

 

TRANSITION SERVICES AGREEMENT

BETWEEN

BLACKSTONE HOLDINGS I L.P.

AND

PJT PARTNERS HOLDINGS LP

DATED AS OF OCTOBER 1, 2015

 

 



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of October 1, 2015, by and among Blackstone Holdings I L.P., a Delaware
limited partnership (the “Service Provider” or “Blackstone Holdings”), and PJT
Partners Holdings LP, a Delaware limited partnership (the “Service Recipient” or
“Carbon LP”). Each of the Service Provider and the Service Recipient is
sometimes referred to herein as a “Party” and collectively, as the “Parties”.
All capitalized terms used in this Agreement but not defined herein shall have
the respective meanings set forth in the Separation Agreement (as defined below)
or the Transaction Agreement (as defined below), as applicable.

RECITALS

A. The board of directors of Blackstone Group Management L.L.C., as general
partner of The Blackstone Group L.P., a Delaware limited partnership (“BX” and
together with Blackstone Holdings, collectively, the “Blackstone Parties”), has
determined that it is appropriate, desirable and in the best interests of BX and
the holders of the issued and outstanding common units representing limited
partner interests of BX to separate the Carbon Business from Blackstone and to
divest the Carbon Business in the manner contemplated by the Separation and
Distribution Agreement (as such may be amended from time to time, the
“Separation Agreement”), dated as of October 1, 2015, by and among BX,
Blackstone Holdings, New Advisory GP L.L.C., a Delaware limited liability
company and wholly-owned subsidiary of Blackstone Holdings (“Original Carbon
GP”), PJT Partners Inc., a Delaware corporation (“Carbon HoldCo”), and Carbon
LP, and the Transaction Agreement, dated as of October 9, 2014 (as such may be
amended from time to time, the “Transaction Agreement”), by and among the
Blackstone Parties, Original Carbon GP, Carbon, PJT Capital LP, a Delaware
limited partnership (“PJTC”), PJT Management, LLC, a Delaware limited liability
company and the general partner of PJTC, Mr. Paul J. Taubman and the other
parties thereto.

B. In order to provide for an orderly transition under the Separation Agreement,
the Service Provider desires to provide to the Service Recipient certain
services for specified periods following the Closing Date, in accordance with
and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, upon the terms and subject to the conditions set forth in this
Agreement, the Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

AGREEMENT TO PROVIDE TRANSITION SERVICES

Section 1.01 Agreement.

(a) The Service Provider hereby agrees to provide, or cause one or more members
of its Group or its Affiliates or, with the prior consent of Carbon LP (not to
be unreasonably withheld, conditioned or delayed), a contractor, subcontractor,
vendor or other



--------------------------------------------------------------------------------

third party provider (each, a “Third Party Provider”) to provide, upon the terms
and subject to the conditions set forth herein, the Transition Services (as
defined below) to the Service Recipient, and the Service Recipient hereby agrees
to pay to the Service Provider the Service Fees (as defined below) and any other
fees or costs payable pursuant Sections 2.01, 2.05 or 3.01; provided, however,
that (i) any Service Fees payable hereunder shall not, subject to the
requirements of Section 2.01(a), be increased as a result of any such
outsourcing and (ii) the Service Provider shall remain primarily responsible for
the performance of the Transition Services by any such Third Party Provider in a
manner consistent with the requirements of Section 1.01(b) hereof. Irrespective
of whether the Service Provider, an Affiliate or a Third Party Provider is
providing a Transition Service, the Service Recipient may direct that any such
Transition Service be provided directly to the Service Recipient or any other
member of the Carbon Group.

(b) The Service Provider shall (and shall cause the respective members of its
Group, Affiliates or Third Party Providers to) provide the Transition Services
at consistent levels and with a consistent degree of care, diligence, priority,
frequency and, as necessary, volume as such Transition Services were provided in
the three (3) months prior to the date of the Transaction Agreement; provided,
however, that the Service Provider shall in no event be obligated to provide
services that are more extensive in type or scope than similar or comparable
services provided by BX to the Carbon Business as of the date of the Transaction
Agreement.

(c) The Parties declare and agree that each Party is engaged in a business that
is independent from that of the other Party and the Service Provider shall
perform its obligations as an independent contractor. It is expressly understood
and agreed that nothing contained in this Agreement is intended to create an
agency relationship, affiliate relationship or a partnership or joint venture.
Neither Party is an agent or employee of the other. Neither Party has authority
to represent or bind the other Party as to any matters.

Section 1.02 Transition Services.

(a) As used in this Agreement, the term “Transition Services” means the services
set forth in Schedule B attached hereto (the “Scheduled Services”) and any
Additional Services (as defined below) or Alternative Arrangements (as defined
below).

(b) During the Term (as defined below), the Service Recipient may request, by
providing the Service Provider with reasonable prior written notice, the
provision of additional services, including the expansion of the scope of any
existing Transition Services, that (i) are reasonably necessary for the
operation of the Carbon Business and the Partnership Business as conducted in
the last twelve (12) months prior to the Closing Date and (ii) cannot reasonably
be provided by a member of the Carbon Group (the “Additional Services”). If the
Parties mutually agree that such Additional Services shall be provided, taking
into account the availability of such services from a third party on reasonable
terms, the Parties hereto shall mutually agree, acting reasonably and in good
faith, on the terms upon which the Service Provider would provide such
Additional Services; provided that, the Service Fees (as defined below) of such
Additional Services shall be based on market rates that are reasonably agreed to
by the Parties to the extent not set forth in Schedule B. In the event that any
such Additional Services are mutually agreed among the Parties, the Parties will
enter into an amendment to this Agreement amending Schedule B to reflect such
Additional Services.

 

2



--------------------------------------------------------------------------------

Section 1.03 Cooperation; Access; Computer Security. The respective obligations
of the Service Provider to provide the Transition Services are conditioned upon
being provided with reasonable access at all applicable times, and all necessary
rights to utilize, the Service Recipient’s IT Assets, Information facilities,
personnel and assets to the extent reasonably requested by the Service Provider
in connection with the performance of its obligations hereunder. Each Party
shall, and shall cause the respective members of its Group, its Affiliates, any
Third Party Providers, if applicable, and its and their agents and
representatives to, cooperate with each other and will cause their respective
employees, agents and representatives to facilitate the provision of Transition
Services. Without limiting the generality of the foregoing, the Service
Recipient shall (i) make available (or cause to be provided) to the Service
Provider reasonable access to IT Assets, facilities, personnel and assets to the
extent required to perform the Transition Services, (ii) notify the Service
Provider of any changes to operating environments or key personnel to the extent
related to the provision of the Transition Services and (iii) provide timely
decisions, approvals and acceptances required by the Service Provider to perform
its obligations hereunder in a timely and efficient manner. While using or
accessing any IT Assets of the other Party, each Party shall and shall cause the
respective members of its Group, its Affiliates, any Third Party Providers, if
applicable, and its and their agents and Representatives to (i) adhere in all
respects to the other Party’s controlled processes, policies and procedures
(including any of the foregoing with respect to computer and network security),
as may be communicated to such Party from time to time in writing, (ii) limit
its use of or access to the other Party’s IT Assets solely for purposes of
providing or receiving the Transition Services; and (iii) cooperate with the
other Party, at the other Party’s request and expense, in the investigation of
any apparent unauthorized access to such other Party’s IT Assets.

Section 1.04 Transition Period.

(a) The term of this Agreement (the “Term”) shall commence as of the Closing
Date and shall continue until the date that is twenty four (24) months from the
Closing Date (the “Expiration Date”), subject to earlier termination pursuant to
Section 7.01 or Section 7.02.

(b) The Service Provider shall provide or cause to be provided the Transition
Services during the period commencing on the Closing Date, unless a later date
is otherwise agreed by the Parties pursuant to Section 1.02(b) for the provision
of any Additional Services, and ending on the Expiration Date, unless an earlier
date is otherwise specified for a Transition Service in Schedule B (for each
Transition Service, such period being herein referred to as the “Transition
Period”).

(c) Each Transition Service provided hereunder shall be terminated at the end of
its applicable Transition Period, unless otherwise terminated earlier pursuant
to Section 7.01 or Section 7.02. The Service Provider shall be under no
obligation to provide a Transition Service to the Service Recipient after the
Transition Period applicable to such Transition Service.

 

3



--------------------------------------------------------------------------------

Section 1.05 Limitations on Transition Services.

(a) Notwithstanding anything to the contrary contained herein or in Schedule B,
the Service Provider shall have no obligation under this Agreement to:
(i) operate the Service Recipient or any members of its Group or any portion
thereof; (ii) advance funds; (iii) provide any Transition Service to the extent
that the provision of such Transition Service would require the Service Provider
to violate any applicable Law, client confidentiality, contractual obligations
or fiduciary responsibilities; (iv) implement IT Assets, processes, plans or
initiatives developed, acquired or utilized by the Service Recipient after the
Closing Date except as otherwise agreed; (v) perform or cause to be performed
any of the Transition Services for the benefit of any third party; or
(vi) purchase, lease or license any IT Assets or equipment, expand its
facilities, incur long-term capital expenses, maintain the employment of any
specific employee or employ additional personnel in order to provide the
Transition Services.

(b) To the extent that the provision of any Transition Services to the Service
Recipient under this Agreement requires any new or additional third-party
consents, licenses, rights, approvals or permissions by or on behalf of the
Service Provider (the “Third Party Consents”) for the Service Recipient to
receive and enjoy the full benefit of the Transition Services, and to use any
deliverables provided in connection therewith, the obligation to provide such
Transition Services is contingent upon receipt by the Service Provider of such
Third Party Consents, it being acknowledged and understood that those third
parties are not bound to this Agreement. The Service Provider shall use
commercially reasonable efforts to obtain such Third Party Consents and shall
keep the Service Recipient reasonably informed of the process to obtain such
Third Party Consent; provided, however, that nothing contained herein shall
require the Service Provider, or any member of its Group, to pay any fees or
other payments to obtain such Third Party Consents other than those expressly
set forth in Schedule B. Service Recipient shall reasonably assist the Service
Provider in such efforts to obtain such Third Party Consents. If (i) the Service
Provider fails to obtain the requisite Third Party Consent for any Transition
Service or (ii) the provision of any Transition Service would violate any client
confidentiality or fiduciary responsibilities, in each case, the Service
Provider shall use commercially reasonably efforts to devise a reasonable
alternative to such Transition Service which does not require such Third Party
Consent or violate such client confidentiality or fiduciary responsibilities, as
applicable (an “Alternative Arrangement”). All reasonable fees or costs
associated with such Alternative Arrangements (“Alternative Arrangement Costs”)
shall be shared equally by the Service Provider, on the one hand, and the
Service Recipient, on the other. Nothing contained herein shall require the
Service Provider to provide a Transition Service for which a Third Party Consent
is required but has not been obtained.

(c) All employees and representatives of the Service Provider, members of its
Group and its Affiliates shall be deemed for all purposes to be employees or
representatives of the Service Provider, members of its Group or such
Affiliates, as applicable. In performing the Transition Services, such employees
and representatives shall be under the direction, control and supervision of the
Service Provider, members of its Group or the applicable Affiliate thereof, and
the Service Provider, members of its Group and its Affiliates shall have the
sole right to exercise all authority with respect to the employment (including
termination of employment), assignment and compensation of such employees and
representatives.

(d) The Transition Services shall be available only for purposes of operating
such business lines of the Carbon Business and the Partnership Business as
existed as of the date of the Transaction Agreement and in such geographies as
the Carbon Business and Partnership Business operated as of the date of the
Transaction Agreement.

 

4



--------------------------------------------------------------------------------

Section 1.06 Divestiture, Sale or Transfer of Assets. Nothing in this Agreement
shall be deemed to limit the Service Provider’s ability to divest, sell or
otherwise transfer any of its assets necessary to provide the Transition
Services; provided that the Service Provider’s obligations to provide or cause
to be provided the Transition Services in accordance with this Agreement for the
duration of the applicable Transition Period shall not be abrogated or affected
thereby.

ARTICLE II

PAYMENT FOR TRANSITION SERVICES

Section 2.01 Service Fees; Costs and Expenses.

(a) In consideration for any of the Transition Services, the Service Recipient
shall pay the Service Provider (or any designee of the Service Provider) fees
(the “Service Fees”) for each Transition Service in an amount equal to the
amount set forth in Schedule B in respect of a particular Transition Service.
Except as otherwise noted therein, quarterly fees set forth in Schedule B for
Transition Services rendered for a period that is less than one whole calendar
quarter shall be determined by multiplying the quarterly rate for the relevant
Transition Service set forth in Schedule B by the ratio of the number of days in
the calendar quarter such Transition Service was provided over 90.

(b) The Service Recipient shall pay the Service Provider one half of any
Alternative Arrangement Costs in addition to the Service Fees with respect to
the applicable Scheduled Service.

(c) Any fees, license costs or other costs incurred by the Service Provider in
connection with the performance of its obligations under this Agreement,
including any fees or other costs to obtain any Third Party Consents pursuant to
Section 1.05(b) but excluding any Alternative Arrangement Costs which are
subject to Section 2.01(b), shall be paid (or reimbursed) by the Service
Recipient in addition to the Service Fees.

(d) Any costs and expenses incurred in connection with retaining Third Party
Providers may be billed directly to the Service Recipient; provided, that to the
extent the Service Provider is required to make payments on behalf of the
Service Recipient to Third Party Providers in connection with the provision of
Transition Services, the Service Recipient shall promptly reimburse the Service
Provider for the actual cost of such payments in addition to all applicable
Service Fees.

Section 2.02 Invoicing Fees. Promptly after the end of each calendar quarter
during the applicable Transition Period, the Service Provider will submit a
statement of account to the Service Recipient with respect to the Service Fees
for all of the Transition Services performed during such calendar quarter and
other fees or costs payable pursuant to Sections 2.01, 2.05 or 3.01 (the
“Invoiced Amount”). Unless otherwise specified in Schedule B, all invoices shall
be

 

5



--------------------------------------------------------------------------------

paid by the Service Recipient to the Service Provider by wire transfer of
immediately available funds not later than thirty (30) calendar days after
receipt of such invoice in accordance with the wiring instructions provided
therein. To the extent necessary, local currency conversion on any such invoice
shall be based on the Service Provider’s then applicable internal exchange rate
for the then-current month. To the extent that the Service Recipient and the
Service Provider mutually determine that any amounts which have been invoiced
hereunder are inaccurate, the Service Provider and the Service Recipient shall
effect a “true-up” to reimburse the Service Recipient or the Service Provider,
as applicable, promptly after such mutual determination (but in no event later
than ten (10) business days following such mutual determination). To the extent
that one Party makes such determination and the other Party disagrees with such
determination or the amount of the disputed inaccuracy, the Parties shall comply
with the dispute resolution procedures set forth in Section 8.11(a) below. If
the Parties are unable to resolve such dispute after first complying with
Section 8.11(a), the Service Recipient and the Service Provider shall submit any
such disagreement to a nationally recognized independent certified public
accountant, mutually selected by the Parties, under appropriate confidentiality
provisions that are no less strict than as provided in Section 8.5 of the
Separation Agreement (the “Accountant”). The determination of the Accountant
with respect to any such dispute shall be completed within fifteen (15) days
after the appointment of the Accountant (or as soon thereafter as the Accountant
is able to render its determination), shall be determined in accordance with
this Agreement and shall be final and binding upon the Service Recipient and the
Service Provider (and, for the avoidance of doubt, neither Party shall have
recourse to Section 8.11(b)). Any “true-up” payment shall be made to the other
Party in accordance with the Accountant’s determination no later than five
(5) business days following such determination. The Accountant shall adopt the
position of either the Service Recipient or the Service Provider with respect to
the disputed item. The Service Provider and the Service Recipient shall bear the
fees and expenses of the Accountant equally.

Section 2.03 No Right of Setoff. The Service Recipient will have no right to set
off, discount or otherwise reduce or refuse to pay any Service Fees due to the
Service Provider, whether because of: alleged payments, damages or liabilities
owed by the Service Provider to Service Recipient; alleged or actual claims
against the Service Provider; or any other financial obligation of the Service
Provider to the Service Recipient, in each case, whether under the Separation
Agreement, this Agreement, the Transaction Agreement or otherwise.

Section 2.04 Payment Only for Services Received. The Service Recipient shall
compensate the Service Provider only for Transition Services actually received.
The Service Recipient shall not make, or shall receive an appropriate credit
with respect to, payment for Transition Services that are not provided to the
Service Recipient for any reason.

Section 2.05 Migration and Integration; Disconnection and Disintegration.
Notwithstanding anything to the contrary contained herein, in the Transaction
Agreement or the Separation Agreement, (i) the Service Recipient shall bear all
costs or expenses associated with integrating the Transition Services with the
IT Assets, Information, facilities, personnel and assets of the Service
Recipient and (ii) the Service Provider shall bear all costs or expenses
associated with preparing the IT Assets, Information, facilities, personnel and
assets of the Service Provider necessary to provide the Transition Services at a
level sufficient to operate the Carbon Business as conducted prior to the
Closing Date, including any disconnection and

 

6



--------------------------------------------------------------------------------

separation of the Transition Services from any IT Assets, Information,
facilities, personnel and assets of the Service Provider resulting from such
preparation. Each Party shall reimburse the other Party for any costs or
expenses incurred by such other Party which are to be borne by such Party
pursuant to this Section 2.05.

Section 2.06 Default Rate. Any amounts not paid when due will accrue interest at
a rate of LIBOR plus 500 basis points calculated on the basis of a year of
three-hundred sixty (360) days (the “Applicable Rate”), calculated for each day
from the due date until the date of the actual receipt of payment.

Section 2.07 Sales Taxes. All amounts payable under this Agreement are exclusive
of any goods, sales, services, use, turnover, value added or other tax of a
similar nature (“Sales Tax”). If Sales Tax is chargeable in respect of any
Transition Service provided in accordance with this Agreement for which the
Service Provider is required to account to the relevant tax authority, the
Service Recipient shall pay to the Service Provider (in addition to and at the
same time as paying any other consideration for such Transition Service) an
amount equal to the amount of such Sales Tax.

Section 2.08 Record Keeping and Audits. The Service Provider shall maintain true
and correct records of all receipts, invoices, reports and other documents
relating to the Transition Services rendered hereunder in accordance with its
standard accounting practices and procedures, consistently applied. The Service
Provider shall retain such accounting records and make them available to Service
Recipient’s auditors, for a period of not less than six (6) years from the close
of each fiscal year of the Service Recipient during which Transition Services
were provided; provided, however, that the Service Provider may, at its option,
provide one copy of such accounting records to the Service Recipient, and
thereby terminate the above retention requirements. The Service Recipient may,
at its sole cost and expense, have the applicable records of the Service
Provider audited to verify the accuracy, completeness and appropriateness of the
charges for the Transition Services hereunder; provided, however, that
(x) Service Provider shall not be required to provide information to Service
Recipient or its Representatives that would reasonably be expected to (i) result
in the waiver or limitation of any attorney-client or other legal privilege
available to Service Provider or its Affiliates, (ii) result in a breach of any
confidentiality obligation of Service Provider or its Affiliates to a third
party or (iii) violate any applicable Law. Any such audit shall be conducted no
more than twice and shall be conducted during the Term or within 90 calendar
days following the conclusion thereof upon at least thirty (30) days’ advance
notice during normal business hours and in a manner that does not interfere
unreasonably with the Service Provider’s business. Any underpayment or
overbilling determined by such audit shall be addressed in accordance with
Section 2.02.

ARTICLE III

ADDITIONAL ARRANGEMENTS

Section 3.01 Access to Service Providers. The Service Provider hereby covenants
and agrees that the Service Recipient’s employees and agents will be given
access during regular business hours to individuals responsible for the
Transition Services and shall provide such Persons with all information,
materials, data and records as they may reasonably request and that are
necessary for the purposes of allowing such Persons to exercise general
oversight and to

 

7



--------------------------------------------------------------------------------

monitor the performance of the Transition Services. The Service Recipient shall
bear all of the out-of-pocket costs and expenses (including attorneys’ fees, but
excluding reimbursement for general overhead, salaries and employee benefits)
reasonably incurred by the Service Provider in connection with the foregoing.

Section 3.02 Disaster Recovery Procedures. The Service Provider shall use
commercially reasonable efforts to ensure that all IT Assets owned and
controlled by Service Provider and related to the provision of Transition
Services have disaster recovery procedures consistent with, but in no event more
extensive than, those in place in the last twelve (12) months prior to the date
of the Transaction Agreement.

ARTICLE IV

DISCLAIMER; FORCE MAJEURE; LIMITATION OF LIABILITY; INDEMNIFICATION

Section 4.01 Warranty Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE SERVICE PROVIDER AND THE SERVICE RECIPIENT HEREBY EXPRESSLY
DISCLAIM ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, WITH RESPECT TO THE TRANSITION SERVICES. UNLESS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, ALL TRANSITION SERVICES ARE PROVIDED ON AN “AS IS,
WHERE IS” BASIS WITHOUT WARRANTY OF ANY KIND.

Section 4.02 Force Majeure. Except for the obligation to pay for Transition
Services already provided, no Party (or any Person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other applicable Parties
of the nature and extent of any such Force Majeure condition and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement as soon as feasible.

Section 4.03 Limitation of Liability. IN NO EVENT SHALL ANY PARTY, MEMBERS OF
ITS GROUP OR ITS AFFILIATES, OR ANY OF THEIR SHAREHOLDERS, ITS OWNERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES BE LIABLE FOR ANY
PUNITIVE OR SPECIAL DAMAGES OR ANY OTHER DAMAGES THAT ARE REMOTE, SPECULATIVE OR
NOT REASONABLY FORESEEABLE AND PROXIMATELY CAUSED BY THE PERFORMANCE OR
NONPERFORMANCE HEREUNDER GIVING RISE TO INDEMNIFICATION OR THE PROVISION OF OR
FAILURE TO PROVIDE ANY OF THE TRANSITION SERVICES HEREUNDER (INCLUDING LOST
PROFITS OR LOSS OF BUSINESS OPPORTUNITY, BUSINESS INTERRUPTION LOSS, LOSS OF
FUTURE REVENUE, PROFITS OR INCOME, LOSS OF BUSINESS REPUTATION, LOSS OF
CUSTOMERS OR OPPORTUNITY OR SIMILAR DAMAGES), EXCEPT WITH RESPECT TO A THIRD
PARTY CLAIM FOR WHICH A PARTY IS ENTITLED TO INDEMNIFICATION

 

8



--------------------------------------------------------------------------------

HEREUNDER. THE AGGREGATE DAMAGES FOR WHICH THE SERVICE PROVIDER, MEMBERS OF ITS
GROUP, AND ITS AFFILIATES AND ANY OF THEIR RESPECTIVE SHAREHOLDERS, OWNERS,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES, TAKEN TOGETHER, SHALL
BE LIABLE IN CONNECTION WITH OR AS A RESULT OF THIS AGREEMENT OR THE TRANSITION
SERVICES SHALL NOT EXCEED THE AMOUNT OF SERVICE FEES REASONABLY EXPECTED TO
RECEIVED BY THE SERVICE PROVIDER UNDER THIS AGREEMENT (OTHER THAN SERVICE FEES
THAT ARE CHARGED TO THE SERVICE RECIPIENT FOR REIMBURSEMENT OF DIRECT THIRD
PARTY COSTS) ASSUMING THAT ALL TRANSITION SERVICES WERE PROVIDED THROUGH AND
UNTIL THE EXPIRATION DATE.

Section 4.04 Indemnification.

(a) Each Party will indemnify, defend and hold harmless the other Party, the
members of its Group and its Affiliates and their respective stockholders,
members, managers, officers, directors, agents and other representatives
(collectively, the “Other Party Indemnitees”) from any and all Liabilities
suffered, paid or incurred by such Other Party Indemnitees and arising out of or
resulting from third-party claims due to (i) any gross negligence or willful or
intentional misconduct or (ii) any knowing and intentional material breach of
this Agreement that is a consequence of a deliberate act or deliberate omission
to act undertaken by the breaching party with the actual knowledge of and intent
by the members of any such breaching party’s board of directors (or equivalent
governing body) or executive officers that the taking of such act, or failure to
act, would result in a material breach of the Agreement on the part of the
indemnifying Party relating to such Party’s performance under this Agreement.

(b) Service Recipient shall indemnify, defend and hold harmless Service
Provider, its Affiliates and their respective Representatives (the “Provider
Indemnified Parties”) from and against all Liabilities (including in respect of
any third party claim) arising out of, relating to or in connection with:

(i) any act or omission of Service Provider, its Affiliates or any of their
respective Representatives in the performance of the Transition Services or of
any duty, obligation or service under this Agreement (other than any Liabilities
for which Service Provider has indemnified Service Recipient pursuant to
Section 4.04(a)); and

(ii) any breach of any payment obligation of Service Recipient under this
Agreement.

Section 4.05 Exclusion of Other Remedies. The provisions of Section 4.04 of this
Agreement shall, to the maximum extent permitted by applicable Law, be the sole
and exclusive remedies of the Other Party Indemnitees and the Provider
Indemnified Parties, as applicable, for any claim, loss, damage, expense or
liability, whether arising from statute, principle of common or civil law,
principles of strict liability, tort, contract or otherwise under this
Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE V

CONFIDENTIALITY

Section 5.01 Confidentiality. The Parties acknowledge that certain Confidential
Information may be shared or disclosed during the performance of this Agreement.
The Parties agree that all Confidential Information will be subject to the
confidentiality provisions of Section 8.5 of the Separation Agreement and such
Confidential Information will be used only for the purposes of this Agreement
and in connection with performing the Transition Services. Notwithstanding
anything to the contrary provided herein or in Section 8.5 of the Separation
Agreement, the obligations of the Parties under this Section 5.01 shall survive
the expiration or earlier termination of this Agreement; provided, however, that
in any event, the obligations of the Parties under this Section 5.01 shall
expire on the third anniversary of the Closing Date (or, in the case of
Confidential Information disclosed after the Effective Time, three (3) years
from the date of such disclosure). “Confidential Information” of a Party
hereunder shall include (i) all user access credentials and passwords to a
Party’s IT Assets; and (ii) all non-public, confidential or proprietary
information concerning or provided by a Third Party Provider.

ARTICLE VI

INTELLECTUAL PROPERTY

Section 6.01 Ownership of Intellectual Property. Unless expressly agreed
otherwise in the Separation Agreement, the Transaction Agreement, this Agreement
or in Schedule B, each Party agrees that any Intellectual Property of the other
Party, member of its Group or its Affiliates or licensors made available to such
Party, members of its Group or its Affiliates in connection with the Transition
Services, and any derivative works, additions, modifications, translations or
enhancements thereof created by a Party, member of its Group or its Affiliates
pursuant to this Agreement, are and shall remain the sole property of the
original owner of such Intellectual Property.

Section 6.02 License to Intellectual Property. If the provision or receipt of
the Transition Services requires the use by Services Provider or Services
Recipient (or, in each case, a member of its Group or its Affiliates), as
applicable, of the Intellectual Property (other than Trademarks) of the other
Party, then the other Party hereby grants to Services Provider or Services
Recipient (or, in each case, a member of its Group or its Affiliates), as
applicable, the limited, non-exclusive, non-sublicensable (except as to Third
Party Providers in connection with the provision or receipt of the Transition
Services, but not for the unrelated use of such parties), non-transferable and
royalty-free right, on an “as is,” warranty-free basis, to use and exercise all
rights in such Intellectual Property for the sole purpose of, and only to the
extent and duration necessary for, the provision or receipt of the Transition
Services, pursuant to the terms and conditions of this Agreement. For avoidance
of doubt, the foregoing license in no way limits or broadens the licenses
provided in Sections 6.5(c) and 6.5(d) of the Separation Agreement.

ARTICLE VII

TERMINATION

Section 7.01 Termination Rights. This Agreement or any or all of the Transition
Services may be terminated at any time prior to the Expiration Date:

(a) by the Service Recipient at any time during the thirty-day period
immediately following the date hereof, in which case, the Service Recipient
shall not be required to pay the Service Fees or any other fees or expenses in
connection with the Transition Services so terminated, provided that no such
terminated Transition Services had been provided prior to termination;

 

10



--------------------------------------------------------------------------------

(b) by the Service Recipient upon thirty (30) days’ prior written notice and
effective immediately upon the expiration of such thirty (30) day period, except
that if any Transition Service is being provided by a Third Party Provider, the
timing of the effectiveness of an early termination of such Transition Service
shall be mutually agreed upon by the Service Provider and the Service Recipient
so that there is no material disruption to, or additional costs to be incurred
with respect to, any services provided by such Third Party Provider (including
services provided by such Third Party Provider that are outside of the scope of
this Agreement);

(c) by the Service Provider, if the Service Recipient commits a material breach
of any of its representations, warranties, covenants, agreements or obligations
contained in this Agreement and fails to cure such breach within sixty (60) days
after receipt of notice thereof; provided that the failure by Service Recipient
to pay any amount, not subject to dispute in accordance with Section 2.02, for
more than thirty (30) days after such payment was due shall constitute a
material breach of this Agreement; or

(d) by either Party immediately upon written notice if (i) the other Party
(A) commences a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect,
(B) seeks the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, (C) consents to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it,
(D) makes a general assignment for the benefit of creditors or takes any action
to authorize any of the foregoing or (ii) required to do so by any Governmental
Authority.

Section 7.02 Termination Upon Change in Control Event. This Agreement will
terminate and be of no further force or effect immediately upon transfer or sale
of all or substantially all of the assets of Carbon LP, Carbon HoldCo or PJTC or
other similar direct or indirect change in control (including by sale of voting
securities or by merger or otherwise) of Carbon LP, Carbon HoldCo or PJTC.

Section 7.03 Effect of Termination. In the event of early termination of this
Agreement or any or all Transition Services by the Service Recipient, the
Service Recipient shall be liable for all costs and expenses incurred by the
Service Provider attributable thereto and which would not have been incurred but
for the provision of such Transition Services, including fees for early
termination or cancellation of contracts. The provisions of Section 4.01
(Warranty Disclaimer), Section 4.03 (Limitation of Liability), Section 4.04
(Indemnification), Article V (Confidentiality) and Article VIII (General
Provisions) shall survive the termination or expiration of this Agreement unless
otherwise agreed to in writing by both Parties. The provisions of Article II
(Payments for Transition Services) shall survive such termination or expiration
and the Service Recipient shall remain liable to the Service Provider for all
amounts payable thereunder in respect of Transition Services provided prior to
the effective date of such termination or expiration.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL PROVISIONS

Section 8.01 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any Party without the prior written consent of
the other Parties (not to be unreasonably withheld, conditioned or delayed), and
any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void; provided, that no such consent shall be
required for (a) the Service Recipient to assign any or all of its rights or
obligations arising under this Agreement to its Affiliates that operate the
Carbon Business and the Partnership Business or (b) the Service Provider to
assign any or all of its rights or obligations arising under this Agreement to
any of its Affiliates that is reasonably capable of providing the Transition
Services or as provided in Section 1.01; provided further, that the Parties
shall remain primarily responsible for the performance of their obligations
under this Agreement notwithstanding any such assignment pursuant to either
clause (a) or (b) of this Section 8.01.

Section 8.02 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Parties hereto and their respective successors and
assigns.

Section 8.03 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 8.04 Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.

Section 8.05 Amendments. This Agreement may not be amended or modified except by
an instrument or instruments in writing signed and delivered on behalf of both
Parties.

Section 8.06 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

Section 8.07 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
legal or economic substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

12



--------------------------------------------------------------------------------

Section 8.08 Governing Law. This Agreement and the rights and duties of the
Parties hereunder shall be governed by, and construed in accordance with, the
Law of the State of Delaware.

Section 8.09 Conflicts. In the case of a conflict between the terms and
conditions of this Agreement and any Schedule to this Agreement, the terms and
conditions of such Schedule shall control and govern as it relates to the
Transition Services to which such terms and conditions apply.

Section 8.10 No Agency, Authority or Franchise. Neither the Service Recipient
nor the Service Provider shall act or represent or hold itself out as having
authority to act as an agent or partner of the other, or in any way bind or
commit the other to any obligations. Nothing contained in this Agreement shall
be construed as creating a partnership, joint venture, agency, trust or other
association of any kind, each Party being individually responsible only for its
obligations as set forth in this Agreement. Furthermore, nothing contained in
this Agreement, or any Party’s performance under this Agreement, shall be
construed as creating a franchisee/franchisor relationship. Except as expressly
otherwise provided in this Agreement or the Separation Agreement, the Service
Provider shall have no obligation to provide any assistance of any kind or
character to the Service Recipient in connection with the Service Recipient’s
conduct of its business or affairs or otherwise, including the applicable
business of the Service Recipient.

Section 8.11 Dispute Resolution.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement, or the breach, termination or validity thereof
(a “Dispute”), shall be resolved by submitting such Dispute first to the
supervising managers of the Parties most immediately responsible for the issue
giving rise to the Dispute who shall seek to resolve such Dispute through
informal good faith negotiation. If the Dispute is not resolved at that level of
management within seven (7) Business Days after the claiming Party verbally
notifies the other Party of the Dispute, then the Dispute shall be escalated to
the applicable Parties’ designated senior executive for resolution.

(b) In the event such designated senior executives fail to meet or, if they
meet, fail to resolve the Dispute within an additional seven (7) Business Days,
then the claiming Party will provide the other Party with a written notice
describing the nature of the Dispute, and the Dispute shall be submitted to and
finally resolved by arbitration in accordance with the CPR Institute for Dispute
Resolution Rules for Non-Administered Arbitration (“CPR Rules”) then currently
in effect, except the scope of discovery, if any, shall be in accordance with
the Federal Rules of Civil Procedure then currently in effect (as interpreted
and enforced by the applicable arbitration panel). The composition of the
arbitration panel shall be determined in accordance with CPR Rule 5.4. The
arbitration panel shall consist of three arbitrators. Notwithstanding the
foregoing, if any dispute otherwise subject to arbitration pursuant to this
Section 8.11(b) involves, as a party in their individual capacity, multiple
senior managing directors of BX who have agreed to exclusive arbitration clauses
using the then-existing Rules of Arbitration of the International Chamber of
Commerce (“ICC Rules”), then all references herein to “CPR Rules” shall instead
refer to the ICC Rules and the arbitrator-selection process contained in such
other agreement.

 

13



--------------------------------------------------------------------------------

(c) The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
§§ 1 et seq., and judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof; provided, however, performance
under this Agreement shall continue if reasonably possible during any
arbitration proceedings. The place of arbitration shall be in New York City, New
York. The language of the arbitration shall be in English.

(d) The arbitral panel’s award shall be final, conclusive, and binding upon the
parties to the arbitration subject only to the right (if any) of any party to
commence proceedings to vacate the award on any ground permitted under 9 U.S.C.
§ 10.

(e) The procedures specified in this Section 8.11 shall be the sole and
exclusive procedures for the resolution of any Dispute; provided, however, that
a party may file a complaint to seek a preliminary injunction or other
provisional judicial relief, including for the purpose of compelling a party to
arbitrate, or enforcing an arbitration award hereunder, if, in its sole
judgment, such action is necessary. Despite such action, the Parties will
continue to participate in good faith pursuant to the procedures set forth in
this Section 8.11.

(f) To the extent a party brings an action pursuant to clause (d) or (e) above,
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS OF THE STATE OF DELAWARE FOR THE PURPOSE OF ANY
JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
8.11, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION DESCRIBED IN CLAUSE (a). The Parties acknowledge that the forum
designated by this Section 8.11 has, and will have, a reasonable relation to
this Agreement, and to the Parties’ relationship with one another.

(g) Each of the Parties hereto waives, to the fullest extent permitted by
applicable Law, any objection which such party now or hereafter may have to
personal jurisdiction or to the laying of venue of any such ancillary suit,
action or proceeding brought in any court referred to in this Section 8.11 and
agrees not to plead or claim the same. Each Party agrees (i) that service of
process, summons, notice or document by registered mail addressed to them in
accordance with Section 8.16 shall be effective service of process against it
for any such Proceeding brought in any such court, (ii) to waive and hereby
waives, to the fullest extent permitted by applicable Law, any objection which
it may now or hereafter have to the laying of venue of, and the defense of an
inconvenient forum to the maintenance of, any such proceeding in any such court,
and (iii) that a final judgment in any such proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law. Nothing in this paragraph shall affect or
eliminate any right to serve process in any other manner permitted by applicable
Laws.

(h) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ANCILLARY SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY COURT REFERRED TO IN THIS SECTION 8.11.

(i) Unless otherwise agreed in writing, the Parties will continue to provide
service and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of this Section 8.11 with
respect to all matters not subject to such dispute resolution.

 

14



--------------------------------------------------------------------------------

Section 8.12 Schedules. All schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.

Section 8.13 No Third-Party Beneficiaries. This Agreement is not intended to,
and will not, confer any rights or remedies upon any Person other than the
Parties and their respective successors and permitted assigns.

Section 8.14 Entire Agreement. This Agreement (including the schedules hereto),
together with the Separation Agreement and the Transaction Agreement, constitute
the entire agreement of the Parties hereto with respect to the subject matter
hereof and supersede all prior agreements and undertakings with respect to the
subject matter hereof, both written and oral. None of this Agreement, the
Separation Agreement and the Transaction Agreement shall be deemed to contain or
imply any restriction, covenant, representation, warranty, agreement or
undertaking of any Party with respect to the transactions contemplated hereby or
thereby other than those expressly set forth herein or therein, and none shall
be deemed to exist or be inferred with respect to the subject matter hereof.

Section 8.15 Time Periods. Unless specified otherwise, any action required
hereunder to be taken within a certain number of days shall be taken within that
number of calendar days (and not Business Days); provided, however, that if the
last day for taking such action falls on a weekend or a holiday in the United
States, the period during which such action may be taken shall be automatically
extended to the next Business Day.

Section 8.16 Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed given if delivered
personally, transmitted by facsimile or e-mail (and confirmed), mailed by
registered or certified mail with postage prepaid and return receipt requested,
or sent by commercial overnight courier, courier fees prepaid (if available;
otherwise, by the next best class of service available), to the parties as the
following addresses:

 

  (i) if to BX:

 

The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attn:    Michael Chae, John Finley Fax:    (212) 583-5749 Email:   
Chae@Blackstone.com; John.Finley@Blackstone.com

 

15



--------------------------------------------------------------------------------

with a copy to: Simpson Thacher & Bartlett LLP 425 Lexington Avenue New York,
New York 10017 Attn:    Josh Bonnie; Eric Swedenburg Fax:    (212) 455-2502
Email:    jbonnie@stblaw.com; eswedenburg@stblaw.com

 

  (ii) if to Carbon LP:

 

PJT Partners Holdings LP 280 Park Avenue, 16th Floor New York, New York 10017
Attn:    Ji-Yeun Lee; Jim Cuminale Email:    jyl@pjtpartners.com;
cuminale@pjtpartners.com with a copy to: Weil, Gotshal & Manges LLP 767 Fifth
Avenue New York, New York 10153 Attn:    Barry M. Wolf; Michael J. Aiello Fax:
   (212) 310-8007 Email:    barry.wolf@weil.com; michael.aiello@weil.com

[SIGNATURE PAGE FOLLOWS THIS PAGE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first written
above.

 

BLACKSTONE HOLDINGS I L.P. By: Blackstone Holdings I/II GP Inc., as general
partner By:  

/s/ John G. Finley

  Name:   John G. Finley   Title:   Chief Legal Officer PJT PARTNERS HOLDINGS LP
By:   PJT Partners Inc., as general partner By:  

/s/ Michael S. Chae

  Name:   Michael S. Chae   Title:   Chief Financial Officer